DETAILED ACTION

Response to Arguments
Applicant’s arguments, see application, filed 11/30/2021, with respect to the 112 rejection have been fully considered and are persuasive.  The 112 rejection has been withdrawn. 
	The examiner acknowledges the request for interview.  However, applicant is only guaranteed an interview prior to submission of the Final Office Action.  The examiner respectfully denies the interview request.  However, applicant can always submit an AFCP 2.0 request with appropriate amendments following this response.
Applicant's arguments filed 11/30/2021 have been fully considered but they are not persuasive.  
Applicant is arguing that the concept of using different light sources that are driven using different intensities and durations, and the visible and monochrome images produced by the different light sources are used to obtain a digital image is not taught by the prior art.  The examiner respectfully disagrees.  As cited in the previous office action, Rivard discloses a strobe unit that generates visible illumination and infrared illumination, and a camera module to generate images corresponding to the different illuminations.  Rivard fails to explicitly disclose that the illuminations differ in terms of intensity and duration.  However, Ackerman does disclose the benefits (i.e. motivation statement directly from the reference itself) and the utilization of using different intensities and durations between visible illumination and infrared illumination.  Also, Ackerman discloses the use of two separate illumination sources (Fig. 8).
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 11/30/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-7, 9-10, 12 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rivard et al. (herein after will be referred to as Rivard) (US Patent No. 9819849) in view of Ackerman et al. (herein after will be referred to as Ackerman) (US 20170286792).

Regarding claim 1, Rivard discloses
a method of obtaining a digital image of a scene, the method comprising: [See Rivard [Title] Capturing digital images.]
driving a first light source to generate a visible light pulse having a first intensity for a first duration to illuminate the scene;  [See Rivard [Col. 24 lines 19-43] Strobe unit generates visible illumination.]
using an image sensor to record a visible-spectrum image of the scene illuminated by the first light pulse; [See Rivard [Col. 24 lines 19-43] Visible light image using visible light…the camera module sensitive to visible light.]
driving a second light source to generate a second light pulse [See Rivard [Col. 24 lines 19-43] Strobe unit generates infrared illumination.]
using an image sensor to record a monochrome image of the scene illuminated by the second light pulse, the image sensor used to record the monochrome image being the same or different than the image sensor used to record the visible-spectrum image; and [See Rivard [Col. 24 lines 19-43] IR image using the IR illumination…..the camera module sensitive to the infrared light.] 
performing image processing on a visible-spectrum image and the monochrome image to obtain the digital image of the scene. [See Rivard [Col. 24 line 35-46] Image fusion.]
Rivard does not explicitly disclose

However, Ackerman does disclose
 [See Ackerman [Fig. 11 and 0076] Ambient light (304) having a low illumination level by a dim illumination source, whereas pulse of flash infrared illumination (310).]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the method by Rivard to add the teachings of Ackerman, in order to freeze motion and emphasize the flash relative to ambient light [See Ackerman [0050]].

Regarding claim 2, Rivard (modified by Ackerman) disclose the method of claim 1.  Furthermore, Rivard discloses
wherein the image processing is performed on a sequence of visible-spectrum images and monochrome images recorded with respective light pulses.  [See Rivard [Col. 18 line 41] Process performed over multiple video frames.]

Regarding claim 3, Rivard (modified by Ackerman) disclose the method of claim 1.  Furthermore, Rivard discloses
wherein the image processing comprises identifying a common image region corresponding to an imaged subject present in the visible-spectrum image and the monochrome image.  [See Rivard [Col. 24 lines 59-63] Determining each portion for image fusion.]

Regarding claim 6, see examiners rejection for claim 1 which is analogous and applicable for the rejection of claim 6.

Regarding claim 7, Rivard (modified by Ackerman) disclose the system of claim 6.  Furthermore, Rivard discloses
wherein at least one of the first light source and the second light source comprises one or more light-emitting diodes configured to emit the infrared-spectrum light.  [See Rivard [Col. 16 line 31] Flash module comprises LEDs.]

Regarding claim 9, Rivard (modified by Ackerman) disclose the system of claim 6.  Furthermore, Rivard discloses
wherein the at least one image sensor comprises a single image sensor that comprises pixels that are sensitive to the visible-spectrum and pixels that are sensitive to the infrared-spectrum. [See Rivard [Col. 25 lines 4-7] Single RGB-IR camera.]

Regarding claim 10, Rivard (modified by Ackerman) disclose the system of claim 9.  Furthermore, Rivard does not explicitly disclose
wherein the single image sensor further comprises a filter that is at least partially transmissive to the infrared-spectrum.  
However, Ackerman does disclose
wherein the single image sensor further comprises a filter that is at least partially transmissive to the infrared-spectrum.  [See Ackerman [0050] NIR filter.]
Applying the same motivation as applied in claim 1.

Regarding claim 12, Rivard (modified by Ackerman) disclose the system of claim 6.  Furthermore, Rivard discloses
wherein the at least one image sensor comprises two image sensors, and a first one of the two image sensors comprises pixels that are sensitive to the visible-spectrum, and a second one of the two image sensors comprises pixels that are sensitive to the infrared-spectrum.  [See Rivard [Col. 24 lines 25-28] Two camera modules which are sensitive to visible and IR light respectively.]

Regarding claim 17, see examiners rejection for claim 1 which is analogous and applicable for the rejection of claim 17.

Regarding claim 18, Rivard (modified by Ackerman) disclose the device of claim 17.  Furthermore, Rivard discloses
wherein the device is a handheld device. [See Rivard [Figs. 4A-4B] Mobile phone.]


wherein the device is a smartphone.  [See Rivard [Figs. 4A-4B] Mobile phone.]

Regarding claim 20, Rivard (modified by Ackerman) disclose the device of claim 17.  Furthermore, Rivard discloses
wherein at least one of the first light source and the second light source comprises one or more light-emitting diodes.  [See Rivard [Col. 16 line 31] Flash module comprises LEDs.]

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Rivard (US Patent No. 9819849) in view of Ackerman (US 20170286792) and in further view of Ilic et al. (herein after will be referred to as Ilic) (US 20160330374).

Regarding claim 4, Rivard (modified by Ackerman) disclose the method of claim 1.  Furthermore, Rivard does not explicitly disclose
further comprising identifying a motion blur image region in the visible-spectrum image.  
However, Ilic does disclose
further comprising identifying a motion blur image region in the visible-spectrum image.  [See Ilic [0315] Detecting motion blur.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the method by Rivard (modified by Ackerman) to add the [See Ilic [0003]].

Regarding claim 5, Rivard (modified by Ackerman and Ilic) disclose the method of claim 4.  Furthermore, Rivard does not explicitly disclose
further comprising correcting color values in at least the motion blur image region.  
However, Ilic does disclose
further comprising correcting color values in at least the motion blur image region.  [See Ilic [0315] Corrective actions to be taken based on motion blur.]
Applying the same motivation as applied in claim 4.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Rivard (US Patent No. 9819849) in view of Ackerman (US 20170286792) and in further view of Cutu (US Patent No. 9992472).

Regarding claim 8, Rivard (modified by Ackerman) disclose the system of claim 6.  Furthermore, Rivard does not explicitly disclose
wherein the second light source comprises one or more vertical cavity surface-emitting laser diodes.  
However, Cutu does disclose
wherein the second light source comprises one or more vertical cavity surface-emitting laser diodes.  [See Cutu [Col. 10 lines 37-38] Vertical cavity surface emitting lasers for the second array of light emitting elements.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the method by Rivard (modified by Ackerman) to add the teachings of Cutu, in order to perform a simple substitution of a generic infrared illuminator with an obvious laser source for generating infrared illumination.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Rivard (US Patent No. 9819849) in view of Ackerman (US 20170286792) and in further view of Tadi et al. (herein after will be referred to as Tadi) (US 20200162719).

Regarding claim 11, Rivard (modified by Ackerman) disclose the system of claim 6.  Furthermore, Rivard does not explicitly disclose
wherein the at least one image sensor comprises two image sensors, each comprising only pixels that are sensitive to the visible-spectrum.  
However, Tadi does disclose
wherein the at least one image sensor comprises two image sensors, each comprising only pixels that are sensitive to the visible-spectrum.  [See Tadi [0002] Stereo camera using two RGB cameras.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the method by Rivard (modified by Ackerman) to add the .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Rivard (US Patent No. 9819849) in view of Ackerman (US 20170286792) and in further view of Shih (US 20170347003).

Regarding claim 13, Rivard (modified by Ackerman) disclose the system of claim 12.  Furthermore, Rivard does not explicitly disclose
wherein the first one of the two image sensors comprises a filter that is transmissive only in the visible spectrum, and the second one of the two image sensors comprises a filter that is transmissive only in the infrared spectrum
However, Shih does disclose
wherein the first one of the two image sensors comprises a filter that is transmissive only in the visible spectrum, and the second one of the two image sensors comprises a filter that is transmissive only in the infrared spectrum.  [See Shih [0003] Visible cameras include filters corresponding to visible light and infrared cameras include an IR band-pass filter.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the method by Rivard (modified by Ackerman) to add the teachings of Shih, in order to use respective filters for passing the desired light to the desired two image sensors in Rivard.

14 is rejected under 35 U.S.C. 103 as being unpatentable over Rivard (US Patent No. 9819849) in view of Ackerman (US 20170286792) in view of Van de Poel et al. (herein after will be referred to as Van) (US Patent No. 6061091).

Regarding claim 14, Rivard (modified by Ackerman) disclose the system of claim 6.  Furthermore, Rivard does not explicitly disclose
wherein a first one of the at least one image sensor has a sensor integration time of approximately 50 ms.  
However, Van does disclose
wherein a first one of the at least one image sensor has a sensor integration time of approximately 50 ms.  [See Van [Col. 7 line 40] 50 ms integration time.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the method by Rivard (modified by Ackerman) to add the teachings of Van, in order to utilize a typical integration time for a camera [See Van [Col. 7 lines 6-7]].

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Rivard (US Patent No. 9819849) in view of Ackerman (US 20170286792) in view of Jin (US 20150062347).

Regarding claim 21, Rivard (modified by Ackerman) disclose the device of claim 17.  Furthermore, Rivard does disclose
wherein: the pixels comprise visible-spectrum pixels that are sensitive to the visible-spectrum light and infrared sensitive pixels that are sensitive to the infrared-spectrum, [See Rivard [Col. 25 lines 4-7] Single RGB-IR camera.]
Rivard fails to disclose
the infrared sensitive pixels are about 25% of a total number of pixels in the at least one image sensor, and the infrared sensitive pixels are distributed between the visible-spectrum pixels.  
However, Jin does disclose
the infrared sensitive pixels are about 25% of a total number of pixels in the at least one image sensor, and the infrared sensitive pixels are distributed between the visible-spectrum pixels.  [See Jin [Fig. 3] RGB-IR pixel layout, 1 IR pixel for every 3 RGB pixels equates to 25%.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the method by Rivard (modified by Ackerman) to add the teachings of Jin, in order to incorporate obvious prior known RGB-IR pixel layouts which are used widely in the field of RGB-IR cameras when utilizing the single RGB-IR camera module in Rivard.

Allowable Subject Matter
Claims 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T BOYLAN whose telephone number is (571)272-8242.  The examiner can normally be reached on Monday-Friday 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/JAMES T BOYLAN/Primary Examiner, Art Unit 2486